Title: [Diary entry: 16 May 1786]
From: Washington, George
To: 

Tuesday 16th. Thermometer at 65 in the Morning— at Noon and 64 at Night. Morning lowering. About 10 Oclock it thickened and thundered and before eleven began to rain & continued showery till near two Oclock after wch. it ceased but towards [evening] it thickned & began to rain again—Wind for the most part Easterly but not strong. The rain of yesterday & what fell today appear to have wet the ground sufficiently. Doctr. Craik went away immediately after breakfast. I rid to the Plantations at Muddy hole and Dogue run. Perceived the

Pease at the former had come up very indifferently and looked badly which some of my Negroes ascribed to their being planted too early whilst the earth was too cold for this crop. The Peas which were planted somewhat later at Morris’s (Dogue run) were also coming up, as his Corn was, and much pulled up by the Birds. The Timothy Seed sowed (on the clover field wch. had failed from the badness of the seed and which after harrowing had been laid down in it) at Dogue run, appeared to be coming up thick. Began to plant Corn at this Plantation yesterday in the common method. When I returned home I fd. Moses Ball, his Son John Ball, & Wm. Carlin here—the first having his effects under execution wanted to borrow money to redeem them. Lent him ten pounds for this purpose. In the Afternoon a John Halley (of Maryland) applied to rent a fishing shore of me at Sheridins point. Requested him to make his proposals in writing and I would consider of them and as he was the first who had applied wd. give him the preference upon equal ground.